Citation Nr: 0505900	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.D.




ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The appellant had active military service from March to 
October 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied these claims.  In July 
2004, a hearing was held at the RO before the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded for additional evidentiary 
development.  The appellant is currently receiving disability 
benefits from the Social Security Administration (SSA).  The 
condition(s) upon which such benefits were awarded is not 
evident from the record, but he has testified that it was for 
his psychiatric disorder(s).  VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  

During the pendency of this appeal, 38 C.F.R. § 3.304(f) was 
amended in March 2002.  See 67 Fed. Reg. 10332 (March 7, 
2002).  This regulation is specifically germane to the 
development and adjudication of the appellant's PTSD claim as 
the revision involves the standard of proof and the type of 
evidence necessary to substantiate a claim of service 
connection for PTSD based on personal assault.  The appellant 
has claimed that he was subjected to physical and sexual 
assault during service.  The amended regulation specifically 
provides that VA will not deny this type of PTSD claim 
without first advising the claimant that evidence from 
sources other than the service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2003).  
The record does not show that the RO sent the appellant a 
PTSD-personal assault development letter.  

Furthermore, the PTSD claim is remanded to ensure full and 
complete compliance with the enhanced duty-to-notify 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  The U.S. Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that there has been sufficient compliance when the 
RO at no time sent a VCAA letter to the appellant notifying 
him of what was needed to substantiate this claim.  Rather, 
the initial VCAA letter sent in September 2002 erroneously 
told him the PTSD claim was final (rather, his notice of 
disagreement was pending) and informed him of the standard 
for reopening a claim.  The VCAA letter sent in June 2003 
continued to discuss new and material evidence.  Since the 
evidence needed to substantiate an original claim differs 
significantly, the Board is constrained to remand the issue 
for compliance with the notice provisions contained in this 
law and to ensure the appellant has had full due process of 
law.  

The appellant receives routine treatment at the VA Medical 
Center in Bay Pines.  While this case is in remand status, 
the RO should obtain all records of current treatment.  In 
reviewing the VA records in the file, the Board notes no 
records were obtained for 2001, and only a few records were 
obtained for 2000.


Accordingly, these claims are remanded for the following:

1.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  Send a letter to the appellant 
informing him that he should send VA 
copies of any evidence relevant to these 
claims that is in his possession.  See 
38 C.F.R. § 3.159(b).

3.  Provide the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for 
service connection for PTSD.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

4.  Inform the appellant that he may 
submit any other corroborating evidence 
he may have pertaining to the alleged 
physical and/or sexual harassment 
incidents experienced during service.  
The RO should inform him that he may 
submit any other evidence to verify his 
alleged stressors from military as well 
as nonmilitary sources.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.  In connection 
with this development, the RO should 
ensure that all appropriate special 
development procedures mandated by M21-1, 
Section 5.14 and 38 C.F.R. § 3.304(f)(3) 
for verification of a non-combat stressor 
is fully accomplished and documented in 
the claims folder, to include issuance of 
the special development letter to the 
appellant advising him of the steps 
necessary to verify his non-combat 
stressors.

5.  Obtain the appellant's medical 
records from the VA Medical Center in Bay 
Pines covering treatment from 2000 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

6.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, readjudicate the claims.  
If any such action does not resolve a 
claim, issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  No action is 
required of the appellant until he is notified by the RO.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




